SHEVIN, Judge.
Janelle Amador appeals the denial of unemployment benefits. We reverse. The referee found that Amador was discharged because she allowed her co-worker to log her password in at Amador’s telephone station when Amador returned to her car in the parking lot to retrieve her lunch. This may be serious enough to warrant dismissal; however, it is insufficient to justify denial of benefits. See Galletti v. Piedmont Airlines, Inc., 652 *1130So.2d 408 (Fla. 3d DCA 1995); Bigler v. Florida Unemployment Appeals Comm’n, 841 So.2d 610 (Fla. 3d DCA 2003), and cases cited therein. “Mere exercise of poor judgment does not amount to misconduct sufficient to support the denial of unemployment benefits.” Navarrete v. Florida Unemployment Appeals Comm’n, 726 So.2d 833, 834 (Fla. 3d DCA 1999); Etienne v. Muvico Theatres, Inc., 792 So.2d 648 (Fla. 3d DCA 2001). See also Smith v. Krugman-Kadi, 547 So.2d 677 (Fla. 1st DCA 1989), review denied, 558 So.2d 20 (Fla.1990). Accordingly, the order is reversed and the cause remanded with directions to grant claimant unemployment benefits.
Reversed and remanded.